Citation Nr: 1038507	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The Veteran had active service from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured his neck during service, 
when a vehicle he was driving was rear ended, and he, in turn, 
rear ended the vehicle in front of him.  The incident occurred in 
the summer of 1985, and the Veteran received treatment on the day 
of the incident at the U.S. Army Hospital at Ft. Belvoir, 
Virginia.  The Veteran claims to have received whiplash-type 
injuries to his neck in this accident, which required several 
weeks of physical therapy and the use of a neck brace.  He later 
treated with Dr. Dennis H. Becker, a private neurosurgeon, in 
2003, and a VA outpatient clinic in Alabama, beginning in 2004.  

The Veteran's service treatment records reveal no complaints or 
findings related to a neck injury.  The Board agrees with the 
Veteran's service representative that pertinent records with 
respect to the incident and/or treatment received as a result 
thereof would likely be found in the Veteran's service personnel 
records, any hospital records at the U.S. Army Hospital in Ft. 
Belvoir, Virginia, and any accident report that may be on file 
with the Fairfax County Police Department.  Consequently, the 
Board finds that an effort should be made to obtain all of these 
records.  




With respect to additional records that may be in the possession 
of Dr. Becker, while there is a VA letter requesting the 
Veteran's treatment records from this private physician, 
following the lack of any response to the letter, the RO did not 
advise the Veteran that it was unable to obtain the records from 
Dr. Becker, provide an explanation of the efforts it made to 
obtain his records, or provide a description of any further 
action the RO intended to take in order to obtain these records.  
See 38 C.F.R. § 3.159(e) (2010).  Therefore, since there are some 
records from Dr. Becker in the Veteran's claims file, on remand, 
the Board finds that an additional effort should be made to 
obtain additional records from this provider.  Thereafter, if no 
additional records are obtained, appropriate notice should then 
be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Evidence of record from Dr. Becker also shows that the Veteran 
injured his neck at work on September 3, 2002.  He underwent 
magnetic resonance imaging at Dale Medical on September 24, 2002.  
On remand, all records relating to this injury, to include any 
Worker's Compensation records, must be obtained.  

Finally, the Veteran reported in June 2005 that he had a 
disability claim in progress with the Social Security 
Administration (SSA).  These records must be obtained on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Any recent 
VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or other appropriate agency 
in an effort to obtain the Veteran's 
complete service personnel records.  

2.  Contact the National Personnel Records 
Center (NPRC) or other appropriate agency 
in an effort to obtain the Veteran's 
complete service treatment records, to 
include all clinical records, a copy of 
his 



separation examination, and all records 
showing treatment for a neck injury at the 
U.S. Army Hospital located at Ft. Belvoir, 
Virginia.  As this is a Federal department 
or agency, efforts to obtain these records 
should continue until it is concluded that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  In this event, the Veteran should 
be so advised.  

3.  Take the steps necessary to obtain any 
accident report on file with the Fairfax 
County Police Department relating to an 
automobile accident involving the Veteran 
that occurred during the summer of 1985.  
As this is a non-Federal agency, efforts 
should consist of an initial request and 
at least one follow-up request unless the 
response to the initial request is that 
the records sought do not exist or that a 
follow-up request would be futile.  In the 
event the report is not obtained, the 
Veteran should be advised of this fact, 
advised of the efforts made to obtain the 
records, provided a description of any 
further action to be taken to obtain the 
records, and told that he is ultimately 
responsible for obtaining this report.  

4.  Make arrangements to obtain the 
Veteran's treatment records for any neck 
problems from the VA Medical Center in 
Dothan, Alabama, dated from February 2005 
forward.

5.  Make arrangements to obtain copies of 
all the documents or evidentiary material 
that were used by SSA in considering the 
Veteran's claim for disability 



benefits.  If these records are not 
available, a negative reply must be 
provided.

6.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dennis Becker, M.D., dated from 2002 
forward.  If no additional records are 
obtained, appropriate notice should then 
be provided to the Veteran pursuant to 
38 C.F.R. § 3.159(e).

7.  Ask the Veteran to identify all 
medical care providers that treated him 
for his neck injury that occurred at work 
on September 3, 2002, including, but not 
limited to, his treatment at Dale Medical.  
Make arrangements to obtain these records.  

8.  Ask the Veteran if he filed a claim 
for Worker's Compensation benefits in 
relation to his neck injury that occurred 
at work on September 3, 2002.  If so, make 
arrangements to obtain all records related 
to this claim.  

9.  Finally, readjudicate the Veteran's 
claim on appeal.  If the benefit sought on 
appeal is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

